OPINION — AG — (1) TESTAMENTARY GIFT IN QUESTION, NOT ONLY INSOFAR AS IT INVOLVES CASH OR OTHER PERSONAL PROPERTY, BUT ALSO INSOFAR AS IT INVOLVES REAL PROPERTY, MAY BE ACCEPTED UPON BEHALF OF THE STATE OF OKLAHOMA AND YOUR AGENCY BY THE GOVERNOR, AND THAT THE QUESTION OF WHETHER OR NOT SUCH TESTAMENTARY GIFT IS TO BE ACCEPTED UPON BEHALF OF THE STATE OF OKLAHOMA AND YOUR AGENCY (STATE BOARD OF VOCATIONAL EDUCATION) IS A MATTER WITHIN THE DISCRETION OF THE GOVERNOR. (2) IF THE TESTAMENTARY GIFT IN QUESTION BE ACCEPTED BY THE GOVERNOR, AN EXPRESS TRUST FOR A CHARITABLE USE, GOVERNED BY THE PROVISIONS OF THE OKLAHOMA TRUST ACT (60 O.S. 175.1 [60-175.1] THRU 60 O.S. 175.53 [60-175.53]), INVOLVED BE CREATED; AND THAT, UNDER SAID TRUST ACT (SINCE THE WILL INVOLVED DOES NOT PROVIDE THAT ONLY THE INCOME FROM THE TRUST PROPERTY MAY BE USED FOR THE CARE AND REHABILITATION OF THE BLIND, AND DOES NOT LIMIT THE AUTHORITY OF THE TRUSTEE IN ANY MANNER, AFTER THE DELIVERY OF THE PROPERTY TO YOUR AGENCY, IN ACCORDANCE WITH 60 O.S. 175.4 [60-175.4] AND 60 O.S. 175.5 [60-175.5], THE STATE BOARD INVOLVED, AND AS TRUSTEE OF SUCH EXPRESS TRUST, COULD INVEST AND REINVEST ANY CASH INVOLVED; COULD USE THE INCOME FROM SUCH INVESTMENTS, AND FROM ANY REAL PROPERTY OR OTHER PERSONAL PROPERTY SELL AND CONVEY TITLE TO ANY REAL OR PERSONAL PROPERTY INVOLVED; AND COULD USE THE PROCEEDS OF ANY SUCH SALE FOR THE CARE AND REHABILITATION OF THE BLIND ; COULD SELL AND CONVEY TITLE TO ANY REAL OR PERSONAL PROPERTY INVOLVED; AND COULD USE THE PROCEEDS OF ANY SUCH SALE FOR THE CARE AND REHABILITATION OF THE BLIND. CITE: 70 O.S. 14-1 [70-14-1], 60 O.S. 383 [60-383] 60 O.S. 176 [60-176] (JAMES HARKIN)